DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karni US-20120071794-A1.
With respect to claim 1, Karni teaches:
A robotic system for treating the skin of a patient, said system comprising: a mechanical support device having a support portion, said mechanical support device supporting the support portion in a three-dimensional space of three-dimensional locations and in a range of three-dimensional angular orientations (Karni 0053 Fig. 1 14), said mechanical support device being configured to move the support portion in the three-dimensional space and over the range of angulations responsive to electronic control; and a medical tool supported on the support portion so as to move with the support portion of the mechanical support device (Karni 0016 0042 Fig. 20 18), said medical tool having an operative portion directed in an operative direction and configured to interact with the skin of the patient; a sensor apparatus supported in a fixed position relative to the medical tool, said sensor apparatus sensing the skin of the patient and generating sensor electrical signals indicative of a distance and orientation of the operative portion of the tool relative to a part of the skin of the patient with which the tool is interacting (Karni 0042 Fig. 6 64A, 64B, 64C and 20); and a navigation system directing movement of the medical tool via control of movement of the mechanical support device (Karni 0050 Fig. 1 30 Fig. 3 30); the navigation system receiving the sensor electrical signals and based thereon controlling the mechanical support device so as to maintain the operative portion of the tool at a predetermined distance from the skin of the patient and so as to maintain the operative portion of the tool at a predetermined angular orientation relative to the skin of the patient -2-during movement of the mechanical support device (Karni 0008 0009 0079 Fig. 10).

	With respect to claim 2, Karni teaches:
wherein the mechanical support device is a robotic arm made up of segments connected from a proximal end thereof to a distal end thereof (Karni 0042 Fig. 2 14).  

	With respect to claim 3, Karni teaches:
wherein the medical tool and the sensor apparatus are supported in a housing (Karni  0058 Fig. 2 18 20 Fig. 4 18 64) of a navigation unit fixedly supported on the support portion, and wherein the sensor apparatus comprises three sensor units supported in the housing (Karni 0042 Fig. 6 64A, 64B, 64C), each of said sensor units detecting a respective distance thereof from the skin of the patient and producing a sensor electrical signal indicative of said distance (Karni 0060 0061), the navigation unit transmitting to the navigation system the three sensor electrical signals or a fourth electrical signal derived from the three sensor signals and indicative of the distance and orientation of the medical tool relative to the patient (Karni 0042 Fig. 3 24).

	With respect to claim 4, Karni teaches:
wherein the navigation system has data defining a sequence of locations on or adjacent the patient (Karni 0079 Fig. 9 72 80), and the navigation system transmits commands to the mechanical support device that cause the mechanical support device to move the support portion and the medical tool to said locations in sequence (Karni 0079 Fig. 9 84), said navigation system sending commands that maintain the predetermined distance and orientation of the medical tool relative to the patient throughout movement thereof between the locations (Karni 0068 0086 Fig. 9).   

	With respect to claim 11, Karni teaches:
wherein the three sensor units of the sensor apparatus are supported rotatively distributed around the medical tool about an axis of the operative direction thereof (Karni 0060 Fig. 6 20 64A, 64B, 64C), the sensor units each including a laser system detecting the respective distance of the sensor unit to skin of the patient (Karni 0042 0082 Fig. 6 64A, 64B, 64C).

	With respect to claim 12, Karni teaches:
wherein the sequence of locations defines a trajectory (Karni 0047 0068 Fig. 9 74 76) and a duration of time (Karni 0075 Fig. 9 78) within which the medical tool is to travel through said sequence of locations.

	With respect to claim 13, Karni teaches:
wherein the navigation system controls movement of the robotic arm based on manually entered command signals received from a user at a remote location (Karni 0066 0079 Fig. 1 30), and the navigation system moves the robotic arm so as to maintain the distance and orientation of the medical tool with respect to the patient's skin irrespective of any commands from the remote user that conflict therewith (Karni 0008 0059 Fig. 14A-E).

	With respect to claim 14, Karni teaches:
wherein the predetermined orientation is normal to the skin of the patient in the operative area of the medical tool (Karni 0086 Fig. 12B).

	With respect to claim 15, Karni teaches:
A method for treating a skin region of a patient, said method comprising: scanning the skin region of the patient so as to derive three-dimensional data defining a surface contour of the skin region (Karni 0086 Fig. 11 108); determining a sequence of points on the skin region at which treatment is to be applied (Karni 0068 0069 Fig. 9 72 74); providing a robotic apparatus movably supporting a skin treatment tool in a range of positions and angular orientations (Karni 0086 Fig. 12B) responsive to electrical control signals (Karni 0066 Fig. 3 10 14), said skin treatment tool having a sensor apparatus supported fixedly with respect thereto so as to move therewith (Karni 0042 Fig. 4 64 Fig. 6 64A, 64B, 64C); performing the treatment of the skin region with the skin treatment tool (Karni 0042 Fig. 2 20), wherein the -6-skin treatment tool is moved to the series of points by the robotic apparatus (Karni 0079 Fig. 9 72 80), and wherein, in each of the locations, an operative effect of the tool is directed to a respective location that corresponds to a respective one of the points (Karni 0079 Fig. 9 72 80); sensing continually using the sensor apparatus during the treatment physical parameters defining a distance and orientation of the tool relative to the skin region of the patient (Karni 0086 0088 Fig. 14A-E), wherein the sensor apparatus generates electrical signals from which said relative distance and orientation are determined (Karni 0086 Fig. 11 108); and controlling movement of the robotic apparatus based on the electrical signals so that (Karni 0086 Fig. 3 30 32), at each of the series of locations and throughout travel of the tool therebetween, the skin treatment tool is located and oriented at a predetermined distance and an predetermined angulation relative to the skin region (Karni 0042 0086  0079 Fig. 12B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Okazaki US-20110218676-A1.
With respect to claim 5, Although Karni teaches all of the limitations of claim 1 but fails to teach the Cartesian coordinate system or inverse kinematics. However, in the same field of endeavor Okazaki teaches a control device and robot arm for human contact (Okazaki 0002 0003 Fig. 1):
wherein the data defines the locations in a Cartesian coordinate system and the navigation system uses data derived from the sensor signals defining a desired position of the medical tool in Cartesian coordinates (Okazaki 0126 Fig. 1), and wherein the navigation system performs an inverse kinematics determination in a control loop so as to determine desired positions of the segments of the robotic arm so as to place the medical tool in the desired position (Okazaki 0126 Fig. 2 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the Cartesian coordinate system and inverse kinematics of Okazaki as a means to orient a robotic arm and precisely control the movements of said arm to ensure both safety and precision (Okazaki 0017).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Wu US-9008757-B2 and further in view of Wang CN-103817687-A.
With respect to claim 6, although Karni teaches all of the elements of claim 1, it fails to teach six degrees of freedom and robotic tolerance and rotational speed. However, in the same field of endeavor Wang teaches a robotic control arm (Wang Abstract):
wherein the support portion is on the distal end of the robotic arm, wherein the robotic arm has at least six degrees of freedom (Wang Abstract 0005 Fig. 1) provided by relative rotation of the segments to each other and wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second (Wang 0019 Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the six degrees and rotational of freedom and rotational speed of Wang in order to increase the working range of the robotic arm and increase the speed of the robotic movement (Wang 0011).
And in the same field of endeavor Wu teaches a control system for use with surgical robot (Wu 0009):
and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches (Wu 0144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Wang as above with the tolerance of Wu as a safety factor to mitigate error and stop a procedure if the tolerance is exceeded by the robotic device (Wu 0147).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Allenby WO-2015149041-A1. 
With respect to claim 7, Although Karni teaches all of the elements of claim 1, it fails to teach the specific medical tool group scalpel, scissors, and electrocauterizer. However, in the same field of endeavor Allenby teaches a robotic surgical system (Allenby p.47 line 23):
wherein the medical tool is selected from the group consisting of a scalpel, scissors, and an electrocauterizer (Allenby p. 47 line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the tool group of Allenby in order to meet the various required functions performed during a surgical operation (Allenby p. 47 line 24-26).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Ross US-20160262827-A1.
With respect to claim 8, although Karni teaches all of the elements of claim 1, it fails to teach a microneedle. However, in the same field of endeavor Ross teaches surgical end effectors that are compatible with robotic arms (Ross 0034 Fig. 8):
wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles -4-configured to be inserted into the skin of a patient (Ross 0027 Fig. 2A 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the microneedles of Ross as a means to deliver fluid relevant to a surgical procedure to the tissue of the patient (Ross 0027 Fig. 2A).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of McMillan US-20130296737-A1.
With respect to claim 9, although Karni teaches all of the elements of claim 1, it fails to teach the gas plasma skin treatment tool. However, in the same field of endeavor McMillan teaches a robotic surgical system to be used with various end effectors (McMillan 0009):
wherein the medical tool is a gas plasma skin treatment tool (McMillan 0009 0065 Fig. 4 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the gas plasma skin treatment tool of McMillan as a known technique to perform coagulation (McMillan 0065).

Claim 10, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Yeung US-20160157948-A1.
With respect to claim 10, although Karni teaches all of the elements of claim 1, it fails to teach a video camera. However, in the same field of endeavor Yeung teaches a robotic surgical arm (Yeung 0006 Fig. 1 1):	
wherein the system has a high definition video camera supported adjacent the tool (Yeung 0075 Fig. 3B 227), said camera being directed toward the treatment area of the tool and transmitting video thereof, and a user console with a display displaying the video to the user (Yeung 0075 Fig. 9A 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the video camera of Yeung so that a surgical team may remotely monitor and control the surgical robot (Yeung 0075 Fig. 9A).

With respect to claim 25, although Karni teaches:
A navigational unit comprising: a housing configured to be secured to an end of a robotic arm (Karni 0058 Fig. 2 18 14), said housing supporting therein a medical tool configured to provide therapeutic treatment to an area of skin of a patient positioned in an operative area located in an operative direction from the medical tool (Karni ; three laser-based distance sensors supported distributed around the medical tool (Karni 0042 Fig. 6 64A, 64B, 64C), each of the sensor units continually detecting a distance from the sensor unit to the skin of the patient and transmitting sensor electrical signals containing data indicative of the respective distance (Karni 0086 0088 Fig. 14A-E), and navigation electronics receiving the sensor electrical signals and having an electrical connection over which the electronics transmit an electrical data signal derived from the sensor electrical signals from which the distance and orientation of the medical tool relative to the patient can be determined (Karni 0009 0086 Fig. 4 64 70).
It fails to teach a video camera. However, in the same field of endeavor Yeung teaches a robotic surgical arm (Yeung 0006 Fig. 1 1):	
a camera supported fixedly adjacent the medical tool and deriving video of the operative area of the medical tool (Yeung 0075 Fig. 3B 227), said camera transmitting the video as an electrical video signal and the video and having an electrical connection over which the electronics transmit the video signal (Yeung 0075 Fig. 9A 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the video camera of Yeung so that a surgical team may remotely monitor and control the surgical robot (Yeung 0075 Fig. 9A).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1.

wherein the method further comprises performing a simulation of the treatment prior to performing the treatment using the sequence of points (Hodorek 0041 Fig. 8B 236), and displaying a video of the simulation to a user (Hodorek 0013 Fig. 5), and responsive to the user approval of the sequence of points of the simulation, performing the treatment with the tool being moved in sequence through locations corresponding to the sequence of points (Hodorek 0041 Fig. 8B 240 242).

	With respect to claim 22, Karni further teaches:
wherein the sensor apparatus comprises three sensor units supported distributed around the tool equally around an axis of the operative direction of the tool (Karni 0060 Fig. 6 20 64A, 64B, 64C), the sensor units each including a laser system detecting a respective distance of the sensor unit to skin of the patient (Karni 0042 0082 Fig. 6 64A, 64B, 64C).

	With respect to claim 24, Karni further teaches:
wherein the sequence of points is determined from a historical sequence of points stored in a computer- accessible library of historical procedures (Karni 0086 Fig. 3 28 Fig. 11 112).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1 and further in view of Wu US-9008757-B2 and further in view of Wang CN-103817687-A.
With respect to claim 17, although Karni in combination with Hodorek as above teach all of the elements of claim 16, it fails to teach six degrees of freedom and robotic tolerance and rotational speed. However, in the same field of endeavor Wang teaches a robotic control arm (Wang Abstract):
wherein the robotic apparatus is a robotic arm made up of segments connected from a proximal end thereof to a distal end thereof (Wang 0005 Fig. 1), wherein the support portion is on the distal end of the robotic arm, wherein the robotic arm has at least six degrees of freedom (Wang Abstract 0005 Fig. 1) provided by relative rotation of the segments to each other and wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second (Wang 0019 Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Hodorek with the six degrees and rotational of freedom and rotational speed of Wang in order to increase the working range of the robotic arm and increase the speed of the robotic movement (Wang 0011).
And in the same field of endeavor Wu teaches a control system for use with surgical robot (Wu 0009):
and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches (Wu 0144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Hodorek and Wang as .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1 and further in view of Allenby WO-2015149041-A1.
With respect to claim 18, although Karni in combination with Allenby as above teach all of the elements of claim 16, they fail to teach the specific group of tools. However, in the same field of endeavor Allenby teaches a robotic surgical system (Allenby p.47 line 23):
wherein the medical tool is selected from the group consisting of a scalpel, scissors, and an electrocauterizer (Allenby p. 47 line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Hodorek as above with the tool group of Allenby in order to meet the various required functions performed during a surgical operation (Allenby p. 47 line 24-26).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1 and further in view of Ross US-20160262827-A1.
With respect to claim 19, Karni combination with Hodorek as above teach all of the elements of claim 16, but fail to teach the microneedle. However, in the same field of endeavor Ross teaches surgical end effectors that are compatible with robotic arms (Ross 0034 Fig. 8):
wherein the skin treatment tool is a microneedle skin-treatment tool with an array of movable microneedles -4-configured to be inserted into the skin of a patient (Ross 0027 Fig. 2A 132), said microneedle tool being supported in a unit that when activated extends the microneedle tool forward out of the unit so as to engage the skin of the patient (Ross 0027 0040 Fig. 8 1009 1011). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni with the microneedles of Ross as a means to deliver fluid relevant to a surgical procedure to the tissue of the patient (Ross 0027 Fig. 2A).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1 and further in view of McMillan US-20130296737-A1.
With respect to claim 20, although Karni in combination with Hodorek as above teach all of the elements of claim 16, it fails to teach the gas plasma skin treatment tool. However, in the same field of endeavor McMillan teaches a robotic surgical system to be used with various end effectors (McMillan 0009):
wherein the skin treatment tool is a gas plasma skin treatment tool (McMillan 0009 0065 Fig. 4 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Hodorek as above with the gas plasma skin treatment tool of McMillan as a known technique to perform coagulation (McMillan 0065).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1 and further in view of Yeung US-20160157948-A1.
With respect to claim 21, although Karni in combination with Hodorek as above teach all of the elements of claim 16, it fails to teach a video camera. However, in the same field of endeavor Yeung teaches a robotic surgical arm (Yeung 0006 Fig. 1 1):	
wherein the method further comprises providing a high definition video camera supported adjacent the skin treatment tool (Yeung 0075 Fig. 3B 227), said camera being directed toward the treatment area of the skin treatment tool, and transmitting video of the treatment area, and a user console with a display displaying the video to the user (Yeung 0075 Fig. 9A 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Hodorek as above with the video camera of Yeung so that a surgical team may remotely monitor and control the surgical robot (Yeung 0075 Fig. 9A).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karni US-20120071794-A1 in view of Hodorek US-20070066917-A1 and further in view of Okazaki US-20110218676-A1.
With respect to claim 23, Although Karni in combination with Hodorek as above teach all of the limitations of claim 22, it fails to teach the Cartesian coordinate system or inverse kinematics. However, in the same field of endeavor Okazaki teaches a control device and robot arm for human contact (Okazaki 0002 0003 Fig. 1):
wherein the controlling of the robotic apparatus includes using a computer applying inverse kinematics (Okazaki 0126 Fig. 2 108) to data derived from the sensor units of the sensor apparatus so as to derive data for desired rotational positions of parts of the robotic apparatus, and determining therefrom torque commands (Okasaki 0141 Fig. 2 45) sent to the robotic apparatus using a control loop (Okasaki 0146 0169 Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robotic system of Karni in combination with Hodorek with the inverse 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-273-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794